309 S.E.2d 170 (1983)
STATE of North Carolina
v.
Robert Carlman BONDURANT.
No. 426A82.
Supreme Court of North Carolina.
December 6, 1983.
*175 Rufus L. Edmisten, Atty. Gen. by Charles M. Hensey, Asst. Atty. Gen., Raleigh, for the State.
Stephen G. Royster and Michael F. Royster, Mount Airy, for defendant-appellant.
BRANCH, Chief Justice.

Guilt-Innocence Phase
By his first assignment of error, defendant contends that by death qualifying the jury and excluding for cause those who expressed opposition to the death penalty, the trial court violated his rights as guaranteed by the Sixth, Eighth and Fourteenth Amendments to the United States Constitution. Defendant concedes the decided cases are against him and presents no arguments in support of his position that were not carefully considered by this Court in State v. Avery, 299 N.C. 126, 261 S.E.2d 803 (1980); State v. Davis, 305 N.C. 400, 290 S.E.2d 574 (1982); and State v. Ladd, 308 N.C. 272, 302 S.E.2d 164 (1983). This contention is without merit.
Defendant further argues that the trial judge erred in denying his pretrial motion concerning the manner in which the jurors should have been selected. Defendant's motion reads as follows, in pertinent part:
that jurors who may be opposed to capital punishment be allowed to sit . . . during the guilt or innocence phase of . . . [the] trial . . .; and, further, that the State and defendant be permitted to pick an alternate juror who is not opposed to capital punishment to take the place of the juror who is opposed to capital punishment to sit as a juror during the sentencing phase of . . . [the] trial.

*176 We hold that the trial judge correctly refused to permit jury selection in accordance with the method proposed by defendant. Selecting a jury composed both of those opposed and unopposed to capital punishment for the purpose of determining guilt and then, at the sentencing phase, replacing those opposed by alternates who are unopposed to the death penalty contravenes G.S. 15A-2000(a)(2), which contemplates that the same jury which determines guilt will recommend the sentence. General Statute 15A-2000(a)(2) permits alternate jurors to serve during the sentencing phase in extraordinary circumstances involving the death, incapacitation or disqualification of an empaneled juror, but does not provide for the exchange of jurors for the sentencing phase based upon their convictions concerning the death penalty. This assignment is overruled.
Defendant next contends that the trial judge erred in denying his motion to dismiss at the close of the State's evidence and at the close of all the evidence. He argues that there was not sufficient evidence of premeditation and deliberation to carry the case to the jury on the charge of first-degree murder.
When defendant elected to offer evidence on his own behalf at trial, he thereby waived his right to assert as error on appeal the denial of his motion for dismissal made at the close of the State's evidence. G.S. 15-173. We therefore consider only his motion to dismiss made at the close of all the evidence.
In considering this assignment of error, we apply the familiar rule that upon a motion for dismissal, all the evidence must be considered in the light most favorable to the State, and the State is entitled to every reasonable inference to be drawn therefrom. State v. Thomas, 296 N.C. 236, 250 S.E.2d 204 (1978); State v. Snead, 295 N.C. 615, 247 S.E.2d 893 (1978). When so considered, if there is substantial evidence to support a finding that the offense has been committed and the defendant was the perpetrator of the offense, the motion to dismiss should be denied. State v. Cutler, 271 N.C. 379, 156 S.E.2d 679 (1967).
Murder in the first degree is the unlawful killing of a human being with malice and with premeditation and deliberation. State v. Thomas, supra. Premeditation has been defined as "thought beforehand for some length of time no matter how short," while deliberation is "an intention to kill executed by the defendant in a `cool state of blood' in furtherance of a `fixed design to gratify a feeling of revenge or, to accomplish some unlawful purpose.'" State v. Calloway, 305 N.C. 747, 751, 291 S.E.2d 622, 625 (1982).
When considered in the light most favorable to the State, the evidence in the instant case reveals that after firing the .22 caliber pistol, defendant retrieved the .45 caliber revolver and turned to point it at Reynolds' head. There is no evidence that the decedent provoked this menacing gesture in any way. Monty Vernon testified that defendant said to the victim, "You don't believe I'll shoot you, do you?" Each occupant of the car stated that defendant held the gun on the decedent for at least two minutes and that they were begging him not to shoot. Unmindful of their pleadings, defendant shot Reynolds in the head. The State presented evidence that the .45 caliber revolver was a "single action" type; that to fire the weapon the hammer had to be pulled back and set and the trigger pulled.
We hold that there was plenary and substantial evidence from which the jury could infer that defendant acted with premeditation and deliberation when he shot and killed Michael Roby Reynolds. The trial court properly denied defendant's motion to dismiss.
Defendant next assigns as error the trial court's denial of his motion for mistrial following the district attorney's first question to him on cross-examination.
Defendant took the witness stand and testified extensively on his own behalf. On cross-examination, he was asked: "Mr. Bondurant, on May 30, 1968, did you unlawfully *177 kill and slay one Ricky Cook?" Objection to this question was immediately sustained and a motion for mistrial denied. Defendant was then asked: "Mr. Bondurant, on the 13th day of January, 1970, were you charged and convicted of involuntary manslaughter?" Defendant replied: "Yes sir; as a result of a car accident." Defendant further admitted that on the evening that he struck and killed Ricky Cook, he was driving the car without a license at speeds up to 120 miles per hour while under the influence of alcohol.
Defendant's argument is that the first question implied that he had been convicted of voluntary manslaughter as opposed to involuntary manslaughter. We do not agree.
Involuntary manslaughter is the unlawful and unintentional killing of another human being without malice and which proximately results from (1) an unlawful act not amounting to a felony nor naturally dangerous to human life, or (2) a culpably negligent act or omission. State v. Redfern, 291 N.C. 319, 230 S.E.2d 152 (1976).
The first question posited to defendant was ". . . did you unlawfully kill and slay one Ricky Cook?" The prosecutor's emphasis was on the unlawfulness of defendant's act and unlawfulness is clearly an element of the crime for which defendant had been convicted. Contrary to defendant's contention, the question did not suggest an intentional act and thereby imply that defendant had been convicted of voluntary manslaughter.
Since the prosecutor's question was, by defendant's own admission, asked in good faith and since the question conformed to the law of involuntary manslaughter, we hold that the trial judge did not abuse his discretion in denying defendant's motion for mistrial.
We next consider defendant's contention that the trial judge erred in excluding certain testimony of Clark Bondurant and in excluding a photograph illustrative of his testimony.
The challenged evidence was offered to impeach the testimony of two prosecution witnesses, Helen Dianne Bowman and Fern Tate. These two women testified, in substance, that on 5 April 1981, they lived in an apartment over The Cupboard Number 5 in Bannertown, near Mount Airy, North Carolina. Their testimony was that sometime after 11:00 p.m. on 5 April, they observed a car similar to that occupied by defendant and his companions drive up in front of The Cupboard between the gas pumps. Each remembered that the area where the car stopped was well lighted and that there was at least one light on inside the car. They also recalled that at least one of the windows in the car was down and that they could hear the occupants talking loudly in an argumentative tone. Ms. Tate testified that she saw the passenger in the front seat shoot out the window. Both Ms. Tate and Ms. Bowman saw the same person point a gun into the back seat. After several minutes, they heard another gunshot and saw the car speed away. They copied down the license number of the automobile and Ms. Tate called the police to report the incident.
In order to impeach the testimony of Ms. Bowman and Ms. Tate, defendant sought to introduce testimony of his brother, Clark Bondurant. Several days prior to trial, Clark, defendant's wife, defense counsel and a photographer drove the car in which the group was riding on the night of the shooting to The Cupboard Number 5. They parked the automobile between the gas pumps in front of the building and took photographs of the car from ground level and from the apartment above. At trial, defense counsel asked Clark Bondurant to describe what he saw from the apartment window. The prosecution objected and a voir dire was held. Clark testified on voir dire that from the apartment window, he was unable to see a person sitting in the front seat of the automobile. He further stated that he was unable to see the object which the person in the front seat was holding, a broom handle intended to approximate the length of the gun held by defendant on the night of 5 April.
*178 Following the voir dire, the trial judge ruled that the evidence sought to be admitted had been developed by means of an experiment. He further ruled that the conditions under which the experiment was conducted were too dissimilar from those existing on 5 April 1981 to permit the admission of Clark Bondurant's testimony and a photograph taken from the apartment.
Defendant first argues that the viewing of the inside of the car from the apartment window was not an experiment and that the trial judge erred by considering it in that context.
Resolution of this argument requires little discussion. An experiment is simply a restaging of past events in which significant conditions are artificially reproduced and results observed. 1 Brandis, North Carolina Evidence § 94 (2d rev. ed. 1982).
The procedure conducted by Clark Bondurant and others was an admitted attempt to recreate the scene observed by Ms. Bowman and Ms. Tate on the night of 5 April. Furthermore, the viewing was made in an obvious effort to discredit the testimony of the two women by showing that Clark was unable to see what they described from the same vantage point. Clearly, the trial judge correctly denominated the viewing an experiment.
Defendant further argues that even if the procedure is appropriately considered an experiment, the testimony regarding the viewing should have been admitted because the experiment was conducted under conditions substantially similar to those existing on 5 April 1981.
We note that the trial judge is commonly afforded broad discretion in determining whether the conditions and circumstances of an experiment are sufficiently similar to those sought to be duplicated to render the results admissible. State v. Carter, 282 N.C. 297, 192 S.E.2d 279 (1972).
After hearing the voir dire evidence, the trial judge made findings of fact and entered conclusions of law as follows:
1. That defendant's 1, 2, and 3 are all photographs taken in the daylight hours at Cupboard No. 5, and the events of April 5, 1981, at Cupboard Number 5, as described by the witnesses, occurred during the evening hours and during darkness.
2. That the vehicle depicted in defendant's exhibits 1, 2 and 3 is in approximately the same location as it was on April 5, 1981, when the events occurred giving rise to this trial.
3. That on April 5, 1981, when the events occurred which gave rise to this trial, the interior lights of the car depicted in defendant's Exhibits 1, 2 and 3 were burning.
4. That at the time of the taking of defendant's Exhibits 1, 2 and 3, only one person was in the back seat of the vehicle depicted in said exhibits; and on the night of April 5, 1981, there were three persons in the back seat of the said vehicle.
Based on the foregoing findings the court concludes as follows:
1. That what might be seen through the rear window glass of the vehicle depicted in defendant's Exhibit Number 3 would be increased by simply moving the vehicle depicted in said exhibit a slight distance.
2. That the angle of view from above the vehicle depicted in defendant's Exhibits 1, 2 and 3 would be greatly influenced by the height of an individual above the window sill, as would the view of the camera, and there has been no showing that the camera lense at the time of the taking of defendant's Exhibits 1, 2 and 3 approximated the height of the view of either the witness Dianne Bowman or Fern Tate.
3. That it is common knowledge and the court takes judicial notice that one's view into a darkened area from a lighted area is not the same as viewing from a darkened area or through a darkened area into a lighted area, the view of the latter being the better of the two.
4. That the height of the alleged pistol and its exact location in the vehicle would *179 affect one's ability to view the same from above particularly when one considers that the location of the vehicle as shown in defendant's Exhibits 1, 2 and 3 is approximate.
5. That the conditions under which defendant's Exhibits 1, 2 and 3 were taken do not even approximate the conditions existing on April 5, 1981, as hereinabove concluded, and for that reason the same should not be admitted, nor should the same be admitted as indicating what the view from a window above the vehicle so depicted was on the night of April 5, 1981.
It is clear that the crucial findings of fact are supported by the evidence offered on voir dire. That evidence establishes only two circumstances that were ascertainably similar between the night in question and the staged recreationthe automobile and The Cupboard Number 5. The location of the car and viewers, the lighting conditions and the relative positions of the passengers and the weapon were not demonstrably similar.
We therefore hold that the trial judge did not abuse his discretion in excluding evidence of this experiment.
Defendant contends that the trial judge erred in failing to declare a mistrial following improper jury arguments by the prosecutor.
The argument which forms the basis for defendant's first exception under this assignment of error was as follows: "Somebody somewhere said that the best way to tell the future is to look in the past, particularly when you are talking about human beings. You look at their past conduct and you can pretty well tell what their future is going to be." Defense counsel's objection was immediately sustained, a motion to strike allowed and the court instructed the jury to disregard the remarks and to consider evidence of defendant's past deeds only as the judge would later explain in his charge.
The following argument forms the basis of defendant's second exception: "And you put that with, `You don't believe I'll shoot you' and you put that with a man with a record like he's got of shooting into cars, a truck, shooting into a floorboard, shooting into the side of the wall and the ceiling and shooting the window lights out" Again defendant's objection was sustained and a cautionary instruction given. Defendant did not make a motion for mistrial after either argument.
While it is proper to refer to evidence of prior acts of misconduct in the arguments on the issue of credibility, we agree with defendant that the prosecutor here improperly argued defendant's prior misdeeds for purposes other than mere impeachment. The district attorney was, it seems, attempting to use these prior acts as substantive evidence of defendant's guilt.
Conceding the impropriety of the prosecutor's arguments, we must determine whether the remarks were such that the trial judge was required to declare a mistrial sua sponte.
In a capital case, the trial judge may order a mistrial only with the consent of the defendant unless such a ruling is necessary to attain the ends of justice. State v. McKenna, 289 N.C. 668, 224 S.E.2d 537 (1976), death sentence vacated, 429 U.S. 912, 97 S.Ct. 301, 50 L.Ed.2d 278 (1976). It is our conclusion that such an order was not required in this case.
Each time defendant objected to the challenged remarks, the objections were sustained and the trial judge carefully instructed the jury that they were to consider the evidence of defendant's past behavior only as he would explain in his charge. The judge then later gave a complete and accurate instruction relating to the jury's consideration of defendant's prior acts of misconduct.
We hold that the district attorney's remarks did not constitute prejudice to defendant such that the trial judge was required to declare a mistrial on his own motion.
Defendant's sixth assignment of error relates to a misstatement by the trial judge *180 during his recapitulation of the State's evidence. The trial court summarized a portion of the evidence as follows: "That the defendant then took a .45 caliber Ruger pistol, that he pointed it at Michael Roby Reynolds and said something to the effect that, `You don't believe I'll kill you.'" Prosecution witness Monty Vernon had actually testified that while defendant pointed the pistol at the victim's head, he heard defendant say: "You don't believe I'll shoot you, do you?" (emphasis added).
Defendant argues that the trial judge's substitution of the word "kill" for "shoot" suggested to the jury that defendant was guilty of premeditated murder.
Defendant concedes that he did not object to the trial judge's summation of the evidence and that when invited to offer corrections to the instructions given, he failed to bring this misstatement to the court's attention. Defendant argues, however, that this single deviation from the evidence presented constitutes "plain error" entitling him to a new trial.
"In deciding whether a defect in the jury instruction constitutes `plain error,' the appellate court must examine the entire record and determine if the instructional error had a probable impact on the jury's finding of guilt." State v. Odom, 307 N.C. 655, 661, 300 S.E.2d 375, 378-79 (1983). Even when the "plain error" rule is applied, "[i]t is the rare case in which an improper instruction will justify reversal of a criminal conviction when no objection has been made in the trial court." Odom at 661, 300 S.E.2d at 378, quoting Henderson v. Kibbe, 431 U.S. 145, 154, 97 S.Ct. 1730, 1736, 52 L.Ed.2d 203 (1977).
In the instant case, a review of the whole record reveals no "plain error" mandating a new trial for defendant. The uncontroverted evidence is that defendant pointed a .45 caliber revolver at Reynolds' face, cocked it, and held it on the victim for at least two minutes before firing. Whether defendant commented, "You don't believe I'll shoot you" or "You don't believe I'll kill you" is relatively immaterial. The expressed desire to shoot someone in this context is synonymous with killing them. We simply do not believe the trial judge's misstatement connoted a premeditated intent to kill any more than the use of the word "shoot" would have under the factual circumstances of this case. This assignment is dismissed.
Defendant next contends that the trial judge erred in his instruction to the jury that malice and unlawfulness are implied from an intentional shooting with a deadly weapon. Defendant bases this contention on the fact that there was some evidence of the absence of malice and unlawfulness, as evidenced by the trial court's instructions on voluntary and involuntary manslaughter.
We agree with defendant that when there is some evidence justifying an instruction concerning self-defense or heat of passion killing upon sudden provocation, any presumption of malice arising from a finding that defendant intentionally inflicted the wounds with a deadly weapon disappears, leaving only a permissible inference which the jury may accept or reject. State v. Hankerson, 288 N.C. 632, 220 S.E.2d 575 (1975), reversed on other grounds, 432 U.S. 233, 97 S.Ct. 2339, 53 L.Ed.2d 306 (1977). "The State is not required to prove malice and unlawfulness unless there is some evidence of their non-existence, but once such evidence is presented, the State must prove these elements beyond a reasonable doubt." State v. Simpson, 303 N.C. 439, 451, 279 S.E.2d 542, 550 (1981).
We conclude that the trial judge correctly instructed the jury on the presumption of malice arising from the intentional use of a deadly weapon. We reach this conclusion because our careful review of the entire record reveals no evidence negating the existence of malice and justifying the manslaughter instructions given.
There were no claims of self-defense or heat of passion raised by defendant during the trial and, in fact, no evidence to support such claims. Defendant's theory of the case was that he accidentally shot the *181 victim and the trial judge carefully and correctly instructed that the burden was on the State to disprove, beyond a reasonable doubt, defendant's assertion of accidental death.
Furthermore, any possible error placing the burden upon defendant to show absence of malice was cured by the jury's verdict of murder in the first degree.
In State v. Bush, 307 N.C. 152, 297 S.E.2d 563 (1982), we held that when a defendant is convicted of premeditated and deliberate murder in the first degree, the State has not relied upon a mere presumption of malice. In finding a defendant guilty beyond a reasonable doubt of a willful, deliberate and premeditated killing, the jury has necessarily rejected beyond a reasonable doubt the possibility that the defendant acted in self-defense or in the heat of passion. See Street v. Warden, 423 F.Supp. 611 (D.Md.1976), aff'd, 549 F.2d 799 (4th Cir.1976) (unpublished opinion), cert, denied, 431 U.S. 906, 97 S.Ct. 1700, 52 L.Ed.2d 390 (1977); Wilkins v. Maryland, 402 F.Supp. 76 (D.Md.1975), aff'd, 538 F.2d 327 (4th Cir.1976) (unpublished opinion) cert. denied, 429 U.S. 1044, 97 S.Ct. 747, 50 L.Ed.2d 757 (1977).
We hold that the trial judge did not err in his instructions to the jury with regard to the presumption of malice arising from an intentional killing with a deadly weapon, since there was no evidence in the case of the elements of heat of passion on sudden provocation or self-defense. Even assuming, arguendo, that the instructional error contended by defendant was committed, the first-degree murder verdict rendered any error harmless beyond a reasonable doubt. This assignment of error is overruled.
Finally, defendant argues that the trial judge erred in denying his motion to set aside the verdict as being against the greater weight of the evidence.
Motions to set aside the verdict are addressed to the discretion of the trial court and refusal to grant the motion is not reviewable on appeal in the absence of abuse of discretion. State v. Boykin, 298 N.C. 687, 259 S.E.2d 883 (1979), cert. denied, 446 U.S. 911, 100 S.Ct. 1841, 64 L.Ed.2d 264 (1980). If there is sufficient evidence to support the verdict, then the trial judge has acted within his discretion in denying the motion. State v. Leigh, 278 N.C. 243, 179 S.E.2d 708 (1971).
Based upon our earlier reviews of the evidence, we conclude that there was sufficient evidence to support the verdict of first-degree murder and therefore no abuse of discretion has been shown. This assignment of error is without merit.

Sentencing Phase
Defendant has raised numerous assignments of error relating to the sentencing phase of the trial. We have carefully reviewed each of them and find them to be without merit.
We do not discuss defendant's various contentions, however, because in conducting our proportionality review as required by G.S. 15A-2000(d)(2), we find that the sentence of death is excessive and disproportionate to the penalty imposed in similar cases considering both the crime and the defendant.
As a final matter in every capital case, we are directed by G.S. 15A-2000(d)(2) to review the record and determine (1) whether the record supports the jury's findings of any aggravating circumstance or circumstances upon which the sentencing court based its sentence of death, (2) whether the sentence was imposed under the influence of passion, prejudice or any other arbitrary factor, and (3) whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.
After an exhaustive review of the transcript, record on appeal, briefs and oral arguments, we have concluded that the evidence supports the aggravating factors found by the jury. We also conclude that the record is devoid of evidence indicating that the sentence may have been imposed under the influence of passion, prejudice or any other arbitrary factor. We thus turn *182 to our final statutory duty of proportionality review.
In State v. Williams, 308 N.C. 47, 301 S.E.2d 335, cert. denied, ___ U.S. ___, 104 S.Ct. 202, 78 L.Ed.2d 177 (1983), we established that
[i]n comparing "similar cases" for purposes of proportionality review, we use as a pool for comparison purposes all cases arising since the effective date of our capital punishment statute, 1 June 1977, which have been tried as capital cases and reviewed on direct appeal by this Court and in which the jury recommended death or life imprisonment or in which the trial court imposed life imprisonment after the jury's failure to agree upon a sentencing recommendation within a reasonable period of time.
308 N.C. at 79, 301 S.E.2d at 355. In describing the methods this Court will employ in making our comparisons, we further stated in Williams that
this Court will not necessarily feel bound during its proportionality review to give a citation to every case in the pool of "similar cases" used for comparison. . . . The Bar may safely assume that we are aware of our own opinions filed in capital cases arising since the effective date of our capital punishment statute, 1 June 1977.
308 N.C. at 81-82, 301 S.E.2d at 356.
After reviewing the approximately 65 life sentence cases and 13 death sentence cases in the proportionality pool, we find that although the crime committed by this defendant was a senseless, unprovoked killing, "it does not rise to the level of those murders in which we have approved the death sentence upon proportionality review." State v. Jackson, 309 N.C. 26, ___, 305 S.E.2d 703, 717 (1983).
In the instant case, defendant did not murder Michael Roby Reynolds while in the perpetration of another felony. Cf. State v. Craig & Anthony, 308 N.C. 446, 302 S.E.2d 740 (1983); State v. Smith, 305 N.C. 691, 292 S.E.2d 264 (1982), cert. denied, ___ U.S. ___, 103 S.Ct. 474, 74 L.Ed.2d 622 (1982); State v. Taylor, 304 N.C. 249, 283 S.E.2d 761 (1981), cert. denied, ___ U.S. ___, 103 S.Ct. 3552, 77 L.Ed.2d 1398 (1983); State v. Rook, 304 N.C. 201, 283 S.E.2d 732 (1981), cert. denied, 455 U.S. 1038, 102 S.Ct. 1741, 72 L.Ed.2d 155 (1982). The facts further demonstrate that defendant did not coldly calculate the commission of this crime for a long period of time as did the defendant in State v. Barfield, 298 N.C. 306, 259 S.E.2d 510 (1979), cert. denied, 448 U.S. 907, 100 S.Ct. 3050, 65 L.Ed.2d 1137, rehearing denied, 448 U.S. 918, 101 S.Ct. 41, 65 L.Ed.2d 1181 (1980). This is evidenced by defendant's attempt to sell the gun which he used to kill the victim shortly before the killing. Finally, the record in this case does not reveal a torturous murder of the sort perpetrated by the defendants in State v. Williams, 308 N.C. 47, 301 S.E.2d 335 (1983), cert. denied, ___ U.S. ___, 104 S.Ct. 202, 77 L.Ed.2d ___ (1983); State v. Brown, 306 N.C. 151, 293 S.E.2d 569 (1982), cert. denied, ___ U.S. ___, 103 S.Ct. 503, 74 L.Ed.2d 642 (1982); and State v. McDowell, 301 N.C. 279, 271 S.E.2d 286 (1980), cert. denied, 450 U.S. 1025, 101 S.Ct. 1731, 68 L.Ed.2d 220 (1981).
There was substantial evidence presented at trial which indicated that defendant and his traveling companions were highly intoxicated on the evening of 5 April 1981. There appears to have been no motive for the killing; defendant was among friends and up until the incident at The Cupboard Number 5, he behaved amiably toward the other passengers in the car.
We deem it important in amelioration of defendant's senseless act that immediately after he shot the victim, he exhibited a concern for Reynolds' life and remorse for his action by directing the driver of the automobile to the hospital. Defendant himself entered the hospital to seek medical assistance for the decedent. In no other capital case among those in our proportionality pool did the defendant express concern for the victim's life or remorse for his action *183 by attempting to secure immediate medical attention for the deceased.[1]E.g., State v. Pinch, 306 N.C. 1, 292 S.E.2d 203 (1982), cert. denied, ___ U.S. ___, 103 S.Ct. 474, 74 L.Ed.2d 622 (1982), rehearing denied, ___ U.S. ___, 103 S.Ct. 839, 74 L.Ed.2d 1031 (1983). Finally, we note that defendant readily spoke with policeman at the hospital, confessing that he fired the shot which killed Michael Reynolds but explaining that the shooting was accidental.
Considering both the crime and the defendant, we hold as a matter of law that the death sentence imposed in this case is disproportionate within the meaning of G.S. 15A-2000(d)(2). We are therefore required by the statute to sentence defendant to life imprisonment in lieu of the death sentence.
By this action, we intend no criticism of the able trial judge. The proportionality review is a duty vested solely in this Court by statute.
The sentence of death is vacated and defendant is hereby sentenced to imprisonment in the State's prison for the remainder of his natural life. Defendant is entitled to credit for days spent in confinement prior to the date of this judgment.
Guilt-Innocence Phase: NO ERROR; Sentencing Phase: DEATH SENTENCE VACATED, SENTENCE OF LIFE IMPRISONMENT IMPOSED.
NOTES
[1]  By emphasizing this particular factor in mitigation of defendant's act, we do not mean to imply that this factor is determinative of our proportionality consideration. In conducting our proportionality review, we will consider the totality of the circumstances presented in each individual case and the presence or absence of a particular factor will not necessarily be controlling.